Title: To Thomas Jefferson from Francis Coffyn, 9 October 1787
From: Coffyn, Francis
To: Jefferson, Thomas


Dunkerque, 9 Oct. 1787. In accordance with TJ’s letter of 5 Oct., has ascertained that, in addition to the 12 hhds. listed in the enclosed statement as sold by Mr. A. Tresca in Sep. 1786, 1,000 hhds. of Virginia  tobacco were sold by Debacque Frères, in the same month, the latter being sent by French coasting vessels to Dieppe and should be checked with the Dieppe returns to see if the amount was included there; both sales met the conditions of the order of Berni. “The Merchants here have made many applications to the Farmers general to Sell to them the Tobaccos they receive from America but they Seem averse to accept their proposals”; this he attributes to jealousy because the farmers cannot exercise a monopoly in that town. Tobacco is a considerable item of trade there, 6,000 hhds. yearly are “consumed by the Fabricants besides a great quantity Sol’d to the English Smugglers”; estimates the latter at 150 hhds. per month. “The greatest part is received from America and the rest from Glasgow London and other ports in England.” Returns the statement TJ sent him, having added the sale of Debacque Frères.
